/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                        
    PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/071,828
Filing Date: 20 Jul 2018
Appellant(s): INTERNATIONAL DEHYDRATED FOODS, INC.



__________________
Peter Chen, Reg. No. 51,552
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 May 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
The grounds of rejection set forth in the Office action dated 7/21/2021 from which the appeal is taken have been modified by the Advisory Action dated 10/4/2021. A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The 35 USC 112(b) rejection of claim 6, made of record in the office action dated 7/21/2021, has been withdrawn due to Appellant’s amendment filed on 9/21/2021. 

Status of Application
The amendments filed on 9/21/2021 are the pending claims. 
Claims 1-3, 6-8, 10, and 12-20 are pending. Claims 4, 5, 9, and 11 are canceled. Claims 16-20 are withdrawn from consideration. Claims 1-3, 6-8, 10, and 12-15 are rejected.

The following grounds of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 8, 10, and 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over McMindes et al., US 2014/0170283 A1; in view of Inklaar, US 3,617,307 A. 
Claim Interpretation
Claim 1 is interpreted as a food product comprising two ingredients. The first ingredient is a poultry protein mix. The second ingredient is a meat block. The ingredients are intermediate products used to make the final product. The form of the intermediate ingredients (block, powder, granule, cube, etc.) does not necessarily define the form of the claimed final product (food product). 
Rejections
Regarding claim 1: McMindes discloses a food product (restructured meat compositions, para 0108). 
Meat block 
McMindes discloses the food product (restructured meat compositions) comprises meat (animal meat, para 0085), which may be from meat, poultry, or fish (para 0082). McMindes discloses the food product (restructured meat compositions) comprises meat (animal meat, para 0085), which may be a block (whole muscle meat in chunk or steak form, para 0086). McMindes discloses the food product (restructured meat compositions) may be in the form of strips, steaks, cutlets, patties, cube-shaped kabobs, meat sticks, or sausages (para 0109). 
Poultry protein mix 
McMindes discloses the food product may include a variety of flavorings, spices, antioxidants, or other ingredients to impart a desired flavor or texture or to nutritionally enhance the final food product (para 0100). 
McMindes does not disclose the food product (restructured meat compositions) comprises a poultry protein mix. 
Inklaar is drawn to additives for improving the properties of meat-containing products, such as sausages of any type and shape (col. 1, ln. 7-9). Inklaar discloses adding a protein mix (finely divided protein, col. 1, ln. 72) to meat products (col. 1, ln. 67-71). Inklaar discloses the protein mix (finely divided protein) improves the structure, flavor and other palatal properties of meat-containing products (col. 1, ln. 50-52); and greatly improves the properties of the meat product (col. 1, ln. 65-66). Inklaar discloses the protein mix (finely divided protein) may be derived from poultry (birds, chicken, col. 2, ln. 22-23). Inklaar discloses the protein mix (finely divided protein) includes branched chain amino acids (leucine, isoleucine, valine, col. 3, ln. 39-40).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to add a poultry protein mix (finely divided protein that may be from birds), as taught in Inklaar, to the food product comprising a meat block, as taught in McMindes, to obtain a food product comprising a meat block and poultry protein mix. One of ordinary skill in the art at the time the invention was filed would have been motivated to add the poultry protein mix (finely divided protein that may be from birds) to the meat block because the greatly improves the properties of the meat product (Inklaar, col. 1, ln. 65-66).
With respect to the relative proportions of the protein content and branched chain amino acids between the meat block and protein mix (i.e., “wherein the meat block has a protein content lower than protein content of the poultry protein mix”; “wherein proteins from the poultry protein mix contribute to more than 50% of total protein content in said food product”; and “the content of said branched chain amino acids in said poultry protein mix being higher than content of branched chain amino acids in said meat block”): The limitations are prima facie obvious for the following reasons. 
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the appellant asserts his right to a patent.  In all such cases, there is nothing patentable unless the appellant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  
In the present case, the prior art suggests a food product comprising a meat block and a protein mix that contains branched chain amino acids. McMindes discloses the food product comprises a meat block (whole muscle meat in chunk or steak form, para 0086). McMindes discloses the food product (restructured meat compositions) comprises meat (animal meat, para 0085) in a range of 0% to 95% by weight (para 0085). Inklaar discloses the protein mix is present in a range of some tenths of a percent and up to 20 percent based on the weight of the final product (col. 1, ln. 15-19). Inklaar discloses the protein mix improves the properties of the meat product (col. 1, ln. 65-66). Inklaar discloses the protein mix includes branched chain amino acids (leucine, isoleucine, valine, col. 3, ln. 39-40).  	
In the terminology of MPEP 2144.05 II, the relative amounts of protein and branched chain amino acids contributed from the ingredients of the food product (i.e., meat block and protein mix) represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
In the terminology of In re Levin, the relative amounts of protein and branched chain amino acids contributed from the ingredients of the food product (i.e., meat block and protein mix) represents nothing patentable unless the appellant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claim 2: McMindes discloses the food product can have a variety of shapes (para 0108), which include strips, sheets (steaks, patties) or cubes sticks (para 0109). 
Regarding claim 3: Inklaar discloses the protein mix (finely divided protein) may be derived from poultry (birds, chicken, col. 2, ln. 22-23). McMindes discloses the food product (restructured meat compositions) comprises meat (animal meat, para 0085), which may be from animal meats that are not poultry (beef, pork, sheep, cattle, goats, pork, bison, horses, buffalo, deer, elk, moose, reindeer, caribou, antelope, rabbit, squirrel, beaver, muskrat, opossum, raccoon, armadillo, porcupine, alligator, snake, saltwater and freshwater fish, catfish, tuna, salmon, bass, mackerel, pollack, hake, tilapia, cod, grouper, whitefish, bowfin, gar, paddlefish, sturgeon, bream, carp, trout, surimi, walleye, snakehead, or shark, para 0082). 
Regarding claim 6: Inklaar discloses the protein mix (finely divided protein) may be derived from poultry (birds, chicken, col. 2, ln. 22-23). Protein from poultry is 100% animal protein. Therefore, Inklaar is encompassed within the breadth of the recited “protein mix comprises at least 90% (w/w) animal protein”. Additionally, the discussions of MPEP 2144.05 II and In re Levin apply here as above. In the terminology of MPEP 2144.05 II, the relative amount of animal protein in the protein mix represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. In the terminology of In re Levin, the relative amount of animal protein in the protein mix represents nothing patentable unless the appellant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claim 8: Inklaar discloses the protein mix (finely divided protein) comprises amino acids including arginine, lysine, methionine, leucine, isoleucine, and/or valine (col. 3, ln. 37-46). 
Regarding claim 10: The discussions of MPEP 2144.05 II and In re Levin apply here as above. McMindes discloses the food product (restructured meat compositions) comprises meat (animal meat, para 0085) in a range of 0% to 95% by weight (para 0085). Inklaar discloses the protein mix is present in a range of some tenths of a percent and up to 20 percent based on the weight of the final product (col. 1, ln. 15-19).  In the terminology of MPEP 2144.05 II, the concentration of protein in the food product represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. In the terminology of In re Levin, the concentration of protein in the food product represents nothing patentable unless the appellant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claims 12: Claim 12 depends from claim 1. Claim 1 is interpreted as a food product comprising two ingredients. The first ingredient is a poultry protein mix. The second ingredient is a meat block. The ingredients are intermediate products used to make the final product. The form of the intermediate ingredients (i.e., dehydrated protein powder prepared from an animal source, claim 12) does not necessarily define the form of the claimed final product (food product). Inklaar discloses the protein mix is a powder (finely divided protein, col. 1, ln. 72; protein powder, col. 2, ln. 21). Inklaar discloses the protein mix is derived from an animal source (milk, birds, chickens, col. 2, ln. 21-23). 
Regarding claims 13: Claim 13 depends from claim 1. Claim 1 is interpreted as a food product comprising two ingredients. The first ingredient is a poultry protein mix. The second ingredient is a meat block. The ingredients are intermediate products used to make the final product. The form of the intermediate ingredients (i.e., a concentrated broth prepared from an animal source, claim 13) does not necessarily define the form of the claimed final product (food product). 
The phrase “concentrated broth prepared from an animal source” is a process limitation in the product claim. The process implied in the phrase is concentrating. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113.
Inklaar discloses the protein mix is derived from an animal source (milk, birds, chickens, col. 2, ln. 21-23). Inklaar discloses the protein mix may be dried to a powder (col. 3, ln. 55). As such, Inklaar suggests the mix may not be dried. A not dried mix is encompassed within the breadth of the recited concentrated broth. Furthermore, it is noted that the specification discloses the broth may be a powder (p. 5, para 00025). Therefore, Inklaar’s mix in the form of a powder (finely divided protein, col. 1, ln. 72; protein powder, col. 2, ln. 21; col. 3, ln. 55) is encompassed within the breadth of the recited concentrated broth.  
Regarding claim 14: McMindes discloses the food product is a strips, steaks, cutlets, patties, or generally cube-shaped for kabobs (para 0109). Any one of a strips, steaks, cutlets, patties, or generally cube-shaped for kabobs is encompassed within the recited “meat snack”. 
Regarding claim 15: The discussions of MPEP 2144.05 II and In re Levin apply here as above. McMindes discloses the food product (restructured meat compositions) comprises meat (animal meat, para 0085) in a range of 0% to 95% by weight (para 0085). Inklaar discloses the protein mix is present in a range of some tenths of a percent and up to 20 percent based on the weight of the final product (col. 1, ln. 15-19). In the terminology of MPEP 2144.05 II, the relative difference in the amount of animal protein in the protein mix and the meat block represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. In the terminology of In re Levin, the relative difference in the amount of animal protein in the protein mix and the meat block represents nothing patentable unless the appellant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.

Claims 7 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over McMindes et al., US 2014/0170283 A1; in view of Inklaar, US 3,617,307 A; as applied to claims 1-3, 6, 8, 10, and 12-15 above, and in further view of Mohler et al., US 2,953,456 A. 
McMindes in view of Inklaar is relied on as above. 
McMindes discloses the food product may include a variety of flavorings, spices, antioxidants, or other ingredients to impart a desired flavor or texture or to nutritionally enhance the final food product (para 0100). Inklaar discloses the protein mix (finely divided protein) may include partially hydrolyzed protein (col. 3, ln. 49-50). Inklaar discloses the protein in the mix is soluble protein (col. 2, ln. 19). 
McMindes in view of Inklaar does not disclose the number of amino acids in the partially hydrolyzed protein. In other words, McMindes in view of Inklaar does not disclose a peptide with 10 or fewer amino acids. 
Mohler is drawn to food soluble concentrates (col. 1, ln. 15-16). Mohler discloses the concentrate has the taste of meat broth (col. 1, ln. 28-29). Mohler discloses animal protein may be subject to hydrolysis to make a product having peptides with less than ten and greater than one amino acid (col. 1, ln. 54-55; col. 3, ln. 35-36) to obtain a product having excellent quality taste (col. 2, ln. 37-38). Mohler discloses the product is a concentrated broth (water-soluble concentrate, col. 1, ln. 56-57) prepared from meat (col. 1, ln. 64).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a food product comprising a meat block and protein mix, as taught in McMindes in view of Inklaar, that comprises a protein mix comprising  one or more peptides having 10 or fewer amino acids, as taught in Mohler, to obtain a food product comprising a meat block and protein mix wherein the protein mix comprises one or more peptides having 10 or fewer amino acids. One of ordinary skill in the art at the time the invention was filed would have been motivated to include one or more peptides having 10 or fewer amino acids because they provide a product having excellent taste quality (Mohler, col. 2, ln. 37-38). 

(2) Response to Argument
Appellant argues the rejections fail to establish a prima facie case of obviousness. Appellant argues even if the rejections establish a prima facie case of obviousness, the Appellant provided a showing that the limitations of the rejected claims are critical and unobvious (appeal brief, p. 7, 2nd to last paragraph). Examiner is not persuaded by the arguments for the following reasons. 
Prima Facie Obviousness
Appellant argues the rejections fail to support the rejections by identifying teaching in the prior art or in common knowledge that teach the relative proportions of the protein content and branched chain amino acids between the meat block and protein mix (appeal brief, p. 6). Appellant argues the rejections merely made a general conclusory statement that these claim elements would have been obvious (appeal brief, p. 6). Examiner is not persuaded by this argument. The rejections identify the issue, provide the rule, analyze the applicable findings of fact, and provide a reasoned statement linking the rule and the facts. 
The rejections provide citations and brief discussions of case law cited in the MPEP and provided by the court. See the “With respect to the relative proportions of the protein content and branched chain amino acids between the meat block and protein mix” section of the rejection of claim 1. 
The rejections provide a discussion of the findings of fact provided in the primary and secondary references. The rejections provide a paragraph discussing the prior art teaching of a food product comprising a meat block and a protein mix that contains branched chain amino acids. McMindes discloses the food product (restructured meat compositions) comprises meat (animal meat, para 0085) in a range of 0% to 95% by weight (para 0085). Inklaar discloses the protein mix is present in a range of some tenths of a percent and up to 20 percent based on the weight of the final product (col. 1, ln. 15-19). Inklaar discloses the protein mix, which comprises branched chain amino acids (leucine, isoleucine, valine, col. 3, ln. 39-40), improves the properties of the meat product (col. 1, ln. 65-66).
The rejections then apply the findings of fact to the case law. As stated in the rejections, “In the terminology of MPEP 2144.05 II, the relative amounts of protein and branched chain amino acids contributed from the ingredients of the food product (i.e., meat block and protein mix) represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent”. As additionally, stated in the rejections, “In the terminology of In re Levin, the relative amounts of protein and branched chain amino acids contributed from the ingredients of the food product (i.e., meat block and protein mix) represents nothing patentable unless the appellant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function”. 
Criticality/Unexpected Results
If a prima facie case of obviousness is established, the burden shifts to the appellant to come forward with arguments and/or evidence to rebut the prima facie case. MPEP 2145. Rebuttal evidence may include evidence of “secondary considerations,” such as unexpected results. MPEP 2145. However, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. MPEP 2145 II. Furthermore, evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. MPEP 716.02(c). Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof. MPEP 716.02(c). Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d). Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. MPEP 716.02 (b). Per MPEP 716.02(d) II, to establish unexpected results over a claimed range, appellants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.
Appellants can rebut a prima facie case of obviousness by showing the criticality of the range. The appellant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. MPEP 2144.05 III A. "It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree." MPEP 2144.05 III A.
Appellant argues there is evidence indicating such concentration is critical (appeal brief, p. 6, last para). Appellant argues that “If the poultry protein mix had lower protein content than the meat block, it would not achieve a final meat snack product that has higher protein content than a traditional meat jerky without the added poultry protein mix” (appeal brief, p. 6, last sentence wrapping to p. 7). Appellant argues the “content of branched chain amino acids in said meat block are also critical” (appeal brief, p. 7). 
Examiner is not persuaded by this argument for the following reasons. Appellant failed to demonstrated criticality in the claimed ranges/concentrations of protein for the following reasons. First, the argument is not commensurate in scope with the claims. The claims do not recite a protein content of the final product. Second, the argument fails to address the teaching of the prior art that suggests the conventional nature of adding a protein mix (finely divided protein) to a meat product to improve the structure, flavor and other palatal properties of meat-containing products (Inklaar, col. 1, ln. 50-52); and greatly improve the properties of the meat product (Inklaar, col. 1, ln. 65-66). Third, the Appellant’s results are expected results. Appellant’s results represent the well-known concept that the concentration of a component in a final mixture is based upon the concentration and volume of each ingredient (i.e., C1*V1 + C2*V2 = CfVf; Concentration 1 multiplied by Volume 1 plus Concentration 2 multiplied by Volume 2 equals Concentration final multiplied by Volume final). In the present case, adding a protein concentrate (poultry protein mix) to a meat block results in a final product having a higher protein concentration than the product would absent the protein concentrate. 
With respect to the dependent claims, Appellant relies on the arguments over the rejections of claim 1 (appeal brief, p. 7). Examiner is not persuaded by the arguments for the reasons provided in the rejections and response to arguments above. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Walter A Moore/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

Conferees:

/Anita Y Coupe/Supervisory Patent Examiner, Art Unit 3619                                                                                                                                                                                                        
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.